TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00554-CV



                                 Louvenia Henderson, Appellant

                                                  v.

                     Federal Home Loan Mortgage Corporation, Appellee


          FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
           NO. 13-0590-CC4, HONORABLE JOHN McMASTER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               After Louvenia Henderson failed to timely file her appellant’s brief, the clerk of this

Court wrote her advising that her brief was overdue and that if she did not file her brief or otherwise

respond by February 18, 2014, her appeal would be subject to dismissal for want of prosecution. The

February 18 deadline has passed, and Henderson has made no response. Accordingly, we dismiss

this appeal for want of prosecution. See Tex. R. App. P. 38.8(a); 42.3(b).



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: March 7, 2014